Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communication (15/277,692) filed on 09/27/2016.
Claims 1-10 and 12-21 are pending.
Claim 11 is cancelled.
Claim 21 is new.
Claims 1, 14 and 20 are amended,
Claims 1-10 and 12-21 will be examined.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Response to Arguments
Applicant’s arguments filed 01/06/2021 have been fully considered.
As an initial matter, the examiner notes that the Applicants amended the claimed limitations from previously recited by adding new limitations into independent claims 1, 14, and 20. 
Independent claim 1 
Applicant argued that Eberlein_507 requires the ability for a second application to be deployed in the same container in order for the application not to be accessible at the container. Claim 1 recites “wherein only one microservice is allowed per microservice container” and “determining that the microservices application attempted to access an insecure resource; and blocking access to the insecure resource based on the determination that the microservices application attempted to access an insecure resource.” Eberlein_507 does not teach or suggest the amended subject matter of claim 1.  The proposed combination of the applied references does not teach all of the features of independent claim 1 (Remark, pages 8-9).
Examiner respectfully disagrees with the applicant.  Eberlein_507 doesn’t require a second application to be deployed in the same container in order for the application not to be accessible at the container.  Eberlein_507 discloses in Fig.1 and pars. 0011-0012 wherein in Fig. 1 illustrates simplified example computing landscape implementing the mechanism for hot deployment to cloud based containers.  The landscape shows only one application container where a single application instance (not illustrated) is deployed and executed.  The deployment package of the application may be stored in file system of the container.  Runtime is instantiated at the container to deploy and host the application.  One application may have just one host name, and regardless what communication is sent to this host name, it is received by that 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Paragraph 0011 of Eberlein_507 clearly teaches that only one application is deployed to a container.  Thus this embodiment would constitute a teaching of the claims as interpreted.
Ahuja discloses the management plane comprises plurality of microservices 1308, 1310, 1312, etc., each microservices implemented as a virtual machine or container deployed on a computer system [pars. 0067 and 0087].  Ahuja also disclose the profile discovered by discovery microservices allow configuration microservices to suggest deployment options and to configure 

Independent claim 14
The proposed combination of the applied references does not teach all of the features of independent claim 14 (Remark, pages 9).
Examiner respectfully disagrees with the applicant.  Eberlein_507 discloses in Fig.1 and pars. 0011-0012 wherein in Fig. 1 illustrates simplified example computing landscape implementing the mechanism for hot deployment to cloud based containers.  The landscape shows only one application container where a single application instance (not illustrated) is deployed and executed.  The deployment package of the application may be stored in file system of the container.  Runtime is instantiated at the container to deploy and host the application.  One application may have just one host name, and regardless what communication is sent to this host name, it is received by that application.  When deployed the application is accessible at the container through a single end point only at the container. Running applications at a server 
The independent claim 14 is rejected with the same rationale at claim 1.

Independent claim 20
The proposed combination of the applied references does not teach all of the features of independent claim 20 (Remark, pages 9-10).
Examiner respectfully disagrees with the applicant.  The independent claim 20 is rejected with the same rationale at claim 14.  See examiner response for claim 14.

Dependent claims
Applicant argued that other claims currently under consideration in the application are dependent from their respective independent claims discussed above and therefore are (Remark, pages 10).
Examiner respectfully disagrees with the applicant.  The dependent claims are rejected based on their rejected parent claims.
Accordingly, Applicant’s amendment necessitated the new ground(s) of rejection as being presented in details below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The term "equivalent functionality" in claim 14 is a relative term which renders the claim indefinite.  The term " equivalent functionality " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification mention the term “equivalent functionality” in paragraphs 0057 and 0066 without definition/explaining what equivalent functionality meant.  Claims 15-19 are rejected based on their dependency to claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ahuja et al. (US Publication No. 2017/0359217), in view of Peter Eberlein (US Patent No. .

As to claim 1, Ahuja teaches a method comprising: 
launching a microservice container of a microservices application [Ahuja, Fig. 22 and par. 0111 wherein a VM is downloaded from the internet or from CRM then installed and launched; par. 0055 wherein a microservice container refers to where the microservice runs, most prominently a virtual machine; par. 0066 wherein a microservice implemented as a virtual machine or container], wherein the microservices application comprises a plurality of microservices [Ahuja, Fig. 13 and par. 0067] wherein each microservice container comprises an environment for executing a particular microservice on one or more processors [Ahuja, Fig. 13 and par. 0067 wherein the management plane comprises plurality of microservices 1308, 1310, 1312, etc., each microservices implemented as a virtual machine or container deployed on a computer system; par. 0113 wherein the profile discovered by discovery microservices allow configuration microservices to suggest deployment options and to configure the microservices.  The suggested deployment options also include any available new security policies and available microservice types.  A microservices deployment specification is created, including specifying where and how many microservices to deploy.  A user or enterprise software controls the deployment specification, including enforcing limitations on where and how many microservices to deploy], and wherein only one microservice is allowed per microservice container [Ahuja, pars. 0067 wherein management plane comprises microservices 1308, 1310, 1312 … each microservices implemented as a virtual machine or container deployed on a computer system; see also par. 0087]; 
monitoring a runtime environment of the microservices application [Ahuja, par. 0049 wherein a configuration microservice, upon detecting that the existing microservices of a particular hierarchy are consuming too many resource or are otherwise limiting the performance of the security system, scales out a particular security service. The method of detection may include monitoring load and latency statistics of microservices, performance characteristics of virtual and physical servers or other available metrics and evaluating these monitored metrics against threshold];
identifying runtime activity of the microservices application, wherein the runtime activity is identified based on monitoring the runtime environment [Ahuja, par. 0049 wherein upon detecting that the existing microservices of a particular hierarchy are consuming too many resource … may include monitoring load and latency statistic of microservices, performance characteristics of  virtual and physical servers or other available metrics];
deriving a configuration for the microservices application, wherein the configuration of the one or more dependent microservice resources is derived based on the runtime activity of the microservices application [Ahuja, par. 0113 wherein the profile discovered by discovery microservices allow configuration microservices to suggest deployment option and to configure the microservices …a microservice deployment specification is created, including specifying where and how many microservices to deploy];
determining that the microservices application attempted to access an insecure resource [Ahuja, pars. 0106-0108, 0113-0115 wherein suspicious but unknown data and packets are forwarded to sandbox, where untested code, or untrusted users and untrusted URLs are tested and distributed to the microservices]; and

identifying one or more dependent microservice resources that the microservices application unsuccessfully attempts to initiate access at runtime, wherein the one or more dependent microservice resources are identified based on the runtime activity of the microservices application [Eberlein, column 6 lines 31-59 wherein the descriptor defines its internal structure and dependencies; column 3 lines 15-29 wherein identifies an application that could handle the request and calls the application at the corresponding runtime of a runtime platform];
restarting the same microservices application based on the configuration derived for the microservices application [Eberlein, column 7 lines 41 to column 8 lines 45 wherein the techniques for pluggable extensions of packaged microservices applications enables host application packages to be extended as simply as automatically applying or altering configuration with no manual intervention the code or to the metadata definitions].
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Ahuja and Eberlein are in the same field of endeavor such as monitoring computing resources to provide method and system which dynamically provisioning a shared computing infrastructure among a plurality of software applications by identify configuration dependencies and automatically apply/alter its configuration.

launching a microservice container of a microservices application, wherein the microservices application comprises a plurality of microservices wherein each microservice container comprises an environment for executing a particular microservice on one or more processors, and wherein only one microservice is allowed per microservice container [Eberlein_507, par. 0011 wherein only one application is deployed to a container]; 
blocking access to the insecure resource based on the determination that the microservices application attempted to access an insecure resource [Eberlein_507, Fig.1 and pars. 0011-0012 and 0022 wherein the landscape shows only one application container where a single application instance (not illustrated) is deployed and executed.  The deployment package of the application may be stored in file system of the container.  Runtime is instantiated at the container to deploy and host the application.  One application may have just one host name, and regardless what communication is sent to this host name, it is received by that application.  When deployed the application is accessible at the container through a single end point only at the container. Running applications at a server system accessible through single endpoints provides different advantages such as implementing same-origin policy or other security models].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings since Ahuja, Eberlein and Eberlein_507 

As to claim 2, Ahuja, Eberlein and Eberlein_507 teach the method of Claim 1, further comprising continuing to derive the configuration of the microservices application based on the runtime activity until determining that all dependent microservice resources of the microservices application have been configured [Ahuja, par. 0115 wherein retrieve policy and apply to new microservice which is then ready for traffic … the new microservice continues to receive traffic while the old microservice is receiving less and less].

As to claim 3, Ahuja, Eberlein and Eberlein_507 teach the method of Claim 1, wherein the one or more dependent microservice resources comprise is an additional microservice container used by the microservices application [Ahuja, par. 0116 wherein in applying a “lazy” polity, scaler 1414 before instantiating a new microservice, requires a minimum number of highly loaded microservices … other evidence suggesting a need for an additional microservice].

As to claim 4, Ahuja, Eberlein and Eberlein_507 teach the method of Claim 3, wherein restarting the microservices application based on the configuration derived for the microservices application comprises launching the additional microservice container [Ahuja, par. 0116].

the method of Claim 3, wherein the one or more instructions are further configured to prompting a user to select the additional microservice container from a plurality of available microservice containers, wherein each of the plurality of available microservice containers implements the additional microservice container [Ahuja, par. 0111].

As to claim 6, Ahuja and Eberlein teach the method of Claim 1.
Ahuja and Eberlein do not explicitly teach identifying an environment variable; however, in an analogous art of Processing Special Request at Dedicated Application Container, Eberlein_507 teaches:
 identifying an environment variable accessed by the microservice container [Eberlein_507, Table 1 and par. 0018 wherein set or unset are environment variables]; and
configuring the environment variable [Eberlein_507, Table 1 and par. 0018 wherein set or unset are environment variables].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings since Ahuja, Eberlein and Eberlein_507 are in the same field of endeavor such as application containers to provide method and system which provide a number of specific actions that may be selected to support hot deployment of various changes to the deployed applications.

As to claim 7, Ahuja, Eberlein and Eberlein_507 teach the method of Claim 1, wherein deriving the configuration for the microservices application comprises:
identifying a command-line parameter accessed by the microservice container [Ahuja, Fig. 27 and par. 0117 wherein a user inputs choices to the UI, which are conveyed using RESTful API, and to API gateway and subsequently to other microservices … at 2710, the presence of a Command Line Interface (CLI) is determined; the user inputs choices to the UI in the presence of a CLI is interpreted as a command-line parameter; see also Ahuja, par. 0113, “a deployment specification defines parameters for instantiating microservices]; and
configuring the command-line parameter [Ahuja, Fig. 27, Fig. 10 and par. 0117 wherein at 2712, CLI commands are prepared and delivered to RESTful API, then API gateway, then other microservices; see also Ahuja, par. 0113, “a deployment specification defines parameters for instantiating microservices].

As to claim 8, Ahuja, Eberlein and Eberlein_507 teach the method of Claim 1, wherein monitoring the runtime environment of the microservices application comprises monitoring network activity of the microservices application [Ahuja, par. 0058 wherein network security system monitors the traffic heading into or out of the datacenter, in which case the network security system detects threat and generates alerts, but does not block the data].

As to claim 12, Ahuja, Eberlein and Eberlein_507 teach the method of Claim 11, further comprising prompting a user whether to block access to the insecure resource [Eberlein_507, par. 0012].

As to claim 13, Ahuja, Eberlein and Eberlein_507 teach the method of Claim 1, further comprising:
determining, based on the runtime environment of the microservices application, that an external resource is used by the microservices application [Ahuja, par. 0057 and 0075]; and 
configuring access to the external resource [Ahuja, par. 0075].

As to claim 21, Ahuja, Eberlein and Eberlein_507 teach teaches the method of Claim 1, further comprising updating the launched microservices container [Ahuja, par. 0113].

As to claim 14, Ahuja teaches a system comprising: 
a processor device [Ahuja, Fig. 1];
a memory element [Ahuja, Fig. 1]; and
an application manager stored in the memory element, the application manager comprising one or more instructions executable by the processor device [Ahuja, Fig. 1], the one or more instructions configured to:
launch a microservice container of a microservices application [Ahuja, Fig. 22 and par. 0111 wherein a VM is downloaded from the internet or from CRM then installed and launched; par. 0055 wherein a microservice container refers to where the microservice runs, most prominently a virtual machine; par. 0066 wherein a microservice implemented as a virtual machine or container], wherein the microservices application comprises a plurality of microservices, wherein each microservice container comprises an environment for executing a particular microservice on the processor device [Ahuja, Fig. 13 and par. 0067 wherein the management plane comprises plurality of microservices 1308, 1310, 1312, etc., each microservices implemented as a virtual machine or container deployed on a computer system; ; 
monitor a runtime environment of the microservices application [Ahuja, par. 0049 wherein a configuration microservice, upon detecting that the existing microservices of a particular hierarchy are consuming too many resource or are otherwise limiting the performance of the security system, scales out a particular security service. The method of detection may include monitoring load and latency statistics of microservices, performance characteristics of virtual and physical servers or other available metrics and evaluating these monitored metrics against threshold];
identify runtime activity of the microservices application, wherein the runtime activity is identified based on monitoring the runtime environment [Ahuja, par. 0049 wherein upon detecting that the existing microservices of a particular hierarchy are consuming too many resource … may include monitoring load and latency statistic of microservices, performance characteristics of  virtual and physical servers or other available metrics];
derive a configuration for the microservices application, wherein the configuration of the one or more dependent microservice resources is derived based on the runtime activity of the microservices application [Ahuja, par. 0113 wherein the profile discovered by discovery microservices allow configuration microservices to suggest deployment option and to ; and
continue deriving the configuration for the microservices application based on the runtime activity until determining that all dependent microservice resources of the microservices application have been configured [Ahuja, par. 0115 wherein retrieve policy and apply to new microservice which is then ready for traffic … the new microservice continues to receive traffic while the old microservice is receiving less and less];
determine that the microservices application attempted to access an insecure resource [Ahuja, pars. 0106-0108, 0113-0115 wherein suspicious but unknown data and packets are forwarded to sandbox, where untested code, or untrusted users and untrusted URLs are tested and distributed to the microservices]; and
replace the launched microservice container with another microservice container that provides equivalent functionality to the launched microservice container [Ahuja, par. 0115 wherein a discovery microservice tells the orchestrator to instantiate new microservice.  A security policy is retrieved and applied to the new microservice,.  The chassis controller directs a predecessor microservice to the new microservice].
Ahuja discloses detecting the consumption of the existing microresources but Ahuja does not explicitly disclose identifying one or more dependent microservice resources and restarting the microservices application based on the configuration derived for the microservices application; however, in an analogous art of Pluggable Extension of Software Applications, Eberlein teaches:
one or more dependent microservice resources that the microservices application unsuccessfully initiate attempts to access at runtime, wherein the one or more dependent microservice resources are identified based on the runtime activity of the microservices application [Eberlein, column 6 lines 31-59 wherein the descriptor defines its internal structure and dependencies; column 3 lines 15-29 wherein identifies an application that could handle the request and calls the application at the corresponding runtime of a runtime platform];
restart the microservices application based on the configuration derived for the microservices application [Eberlein, column 7 lines 41 to column 8 lines 45 wherein the techniques for pluggable extensions of packaged microservices applications enables host application packages to be extended as simply as automatically applying or altering configuration with no manual intervention the code or to the metadata definitions].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings since Ahuja and Eberlein are in the same field of endeavor such as monitoring computing resources to provide method and system which dynamically provisioning a shared computing infrastructure among a plurality of software applications by identify configuration dependencies and automatically apply/alter its configuration.
Ahuja and Eberlein do not explicitly disclose only one microservice is allowed per microservice container; however, in an analogous art of Processing Special Requests at Dedicated Application Containers, Eberlein_507 teaches:
launch a microservice container of a microservices application, wherein the microservices application comprises a plurality of microservices, wherein each microservice container comprises an environment for executing a particular microservice on the processor device, and wherein only one microservice is allowed per microservice container [Eberlein_507, par. 0011 wherein only one application is deployed to a container]; 


As to claim 15, Ahuja, Eberlein and Eberlein_507 teach the system of Claim 14, wherein the one or more dependent microservice resources comprise an additional microservice container used by the microservices application [Ahuja, par. 0116].

As to claim 16, Ahuja, Eberlein and Eberlein_507 teach the system of Claim 15, wherein the one or more instructions are further configured to prompt a user to select the additional microservice container from a plurality of available microservice containers, where each of the plurality of available microservice containers implements the additional microservice container [Ahuja, par. 0111].

As to claim 17, Ahuja, Eberlein and Eberlein_507 teach teaches the system of Claim 14, wherein the one or more instructions configured to monitor the runtime environment of the microservices application are further configured to monitor network activity of the microservices application [Ahuja, par. 0058 wherein network security system monitors the traffic heading into or out of the datacenter, in which case the network security system detects threat and generates alerts, but does not block the data].

a non-transitory computer readable medium having program instructions stored thereon that are executable to cause a computer system to perform operations comprising: 
launching a microservice container of a microservices application [Ahuja, Fig. 22 and par. 0111 wherein a VM is downloaded from the internet or from CRM then installed and launched; par. 0055 wherein a microservice container refers to where the microservice runs, most prominently a virtual machine; par. 0066 wherein a microservice implemented as a virtual machine or container], wherein the microservices application comprises a plurality of microservices containers, wherein each microservice container comprises an environment for executing a particular microservice on the processor device [Ahuja, Fig. 13 and par. 0067 wherein the management plane comprises plurality of microservices 1308, 1310, 1312, etc., each microservices implemented as a virtual machine or container deployed on a computer system; par. 0113 wherein the profile discovered by discovery microservices allow configuration microservices to suggest deployment options and to configure the microservices.  The suggested deployment options also include any available new security policies and available microservice types.  A microservices deployment specification is created, including specifying where and how many microservices to deploy.  A user or enterprise software controls the deployment specification, including enforcing limitations on where and how many microservices to deploy], and wherein only one microservice is allowed per microservice container; 
monitoring a runtime environment of the microservices application [Ahuja, par. 0049 wherein a configuration microservice, upon detecting that the existing microservices of a particular hierarchy are consuming too many resource or are otherwise limiting the performance of the security system, scales out a particular security service. The method of detection may ;
identifying runtime activity of the microservices application, wherein the runtime activity is identified based on monitoring the runtime environment [Ahuja, par. 0049 wherein upon detecting that the existing microservices of a particular hierarchy are consuming too many resource … may include monitoring load and latency statistic of microservices, performance characteristics of  virtual and physical servers or other available metrics];
deriving a configuration for the microservices application, wherein the configuration of the one or more dependent microservice resources is derived based on the runtime activity of the microservices application [Ahuja, par. 0113 wherein the profile discovered by discovery microservices allow configuration microservices to suggest deployment option and to configure the microservices …a microservice deployment specification is created, including specifying where and how many microservices to deploy]; and
continuing to derive the configuration for the microservices application based on the runtime activity until determining that all dependent microservice resources of the microservices application have been configured [Ahuja, par. 0115 wherein retrieve policy and apply to new microservice which is then ready for traffic … the new microservice continues to receive traffic while the old microservice is receiving less and less];
determining that the microservices application attempted to access an insecure resource [Ahuja, pars. 0106-0108, 0113-0115 wherein suspicious but unknown data and ; and
reconfiguring the launched microservice container to replace an insecure microservice resource with another more secure microservice resource [Ahuja, par. 0115 wherein a discovery microservice tells the orchestrator to instantiate new microservice.  A security policy is retrieved and applied to the new microservice,.  The chassis controller directs a predecessor microservice to the new microservice].
Ahuja discloses detecting the consumption of the existing microservice resources but Ahuja does not explicitly disclose identifying one or more dependent microservice resources and restarting the microservices application based on the configuration derived for the microservices application; however, in an analogous art of Pluggable Extension of Software Applications, Eberlein teaches:
identifying one or more dependent microservice resources that the microservices application unsuccessfully initiate attempts to access at runtime, wherein the one or more dependent microservice resources are identified based on the runtime activity of the microservices application [Eberlein, column 6 lines 31-59 wherein the descriptor defines its internal structure and dependencies; column 3 lines 15-29 wherein identifies an application that could handle the request and calls the application at the corresponding runtime of a runtime platform];
restart the microservices application based on the configuration derived for the microservices application [Eberlein, column 7 lines 41 to column 8 lines 45 wherein the techniques for pluggable extensions of packaged microservices applications enables host .
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Ahuja and Eberlein are in the same field of endeavor such as monitoring computing resources to provide method and system which dynamically provisioning a shared computing infrastructure among a plurality of software applications by identify configuration dependencies and automatically apply/alter its configuration.
Ahuja and Eberlein do not explicitly disclose only one microservice is allowed per microservice container; however, in an analogous art of Processing Special Requests at Dedicated Application Containers, Eberlein_507 teaches:
launching a microservice container of a microservices application, wherein the microservices application comprises a plurality of microservices containers, wherein each microservice container comprises an environment for executing a particular microservice on the processor device, and wherein only one microservice is allowed per microservice container [Eberlein_507, par. 0011 wherein only one application is deployed to a container]; 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings since Ahuja, Eberlein and Eberlein_507 are in the same field of endeavor such as application containers to provide method and system which provide a number of specific actions that may be selected to support hot deployment by allowing one microservice per microservice container.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahuja, in view of Eberlein, in view of Eberlein_507, and further in view of Margalit et al. (US Pub No. 2015/049424).

As to claim 9, 
Ahuja, Eberlein and Eberlein_507 teach the method of Claim 1.
Ahuja, Eberlein and Eberlein_507 do not explicitly disclose monitor file system activity of the microservice application; however, in an analogous art of Tracking Changes that Affect Performance of Deployed Applications, Margalit teaches:
monitoring the runtime environment of the microservices application are further configured to monitor file system activity of the microservices application [Margalit, pars. 0019-0020 wherein change monitoring agent monitors changes to various files and folders of particular application being monitored as specified in monitoring templates … Java library known as “jpathwatch” is used to monitor file system changes such as file creation and deletion, file modification, file renaming, and changes in subfolders].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings since Ahuja, Eberlein, Eberlein_507 and Margalit are in the same field of endeavor such as application deployment to provide method and system which provide a number of specific actions that may be selected to support hot deployment by monitor file system activity.

As to claim 18, 
Ahuja, Eberlein and Eberlein_507 teach the system of Claim 14.

 the one or more instructions configured to monitor the runtime environment of the microservices application are further configured to monitor file system activity of the microservices application [Margalit, pars. 0019-0020 wherein change monitoring agent monitors changes to various files and folders of particular application being monitored as specified in monitoring templates … Java library known as “jpathwatch” is used to monitor file system changes such as file creation and deletion, file modification, file renaming, and changes in subfolders].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings since Ahuja, Eberlein, Eberlein_507 and Margalit are in the same field of endeavor such as application deployment to provide method and system which provide a number of specific actions that may be selected to support hot deployment by monitor file system activity.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahuja, in view of Eberlein, in view of Eberlein_507, and further in view of Ghare et al. (US Patent No. 10,146,636).

As to claim 10, 
Ahuja, Eberlein and Eberlein_507 teach the system of Claim 1.

storing the configuration for the microservices application in a vendor-agnostic format [Ghare, column 15 lines 65 to column 16 lines 3 wherein format information involves storing the information in a format that is vendor-agnostic]; 
identifying a deployment environment for the microservices application [Eberlein_507, par. 0016];
converting the configuration for the microservices application into a vendor-specific format for the deployment environment of the microservices application [Eberlein_507, par. 0017 wherein the generic deployment proxy running at container may recognize the special requests based on the path or parameters provided with the URL may contain text; the file could be in appropriate format based on the runtime technology, e.g.; the generic deployment proxy is the ability to execute similar special request in containers deploying runtimes and applications based on different technologies.  Some actions may be technology specific]; and
deploying the microservices application in the deployment environment based on the configuration in the vendor-specific format [Eberlein_507, par. 0017].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings since Ahuja, Eberlein, Eberlein_507 and Ghare are in the same field of endeavor such as application deployment to provide method and system which provide a number of specific actions that may be selected to support hot deployment using vendor-agnostic format.


Ahuja, Eberlein and Eberlein_507 teach the system of Claim 14.
Ahuja, Eberlein and Eberlein_507 do not explicitly teach storing the configuration for the microservices application in a vendor-agnostic format; however, an analogous art of Disaster Recovery Rehearsals, Ghare teaches:
store the configuration for the microservices application in a vendor-agnostic format [Ghare, column 15 lines 65 to column 16 lines 3 wherein format information involves storing the information in a format that is vendor-agnostic]; 
identify a deployment environment for the microservices application [Eberlein_507, par. 0016];
convert the configuration for the microservices application into a vendor-specific format for the deployment environment of the microservices application [Eberlein_507, par. 0017 wherein the generic deployment proxy running at container may recognize the special requests based on the path or parameters provided with the URL may contain text; the file could be in appropriate format based on the runtime technology, e.g.; the generic deployment proxy is the ability to execute similar special request in containers deploying runtimes and applications based on different technologies.  Some actions may be technology specific]; and
deploy the microservices application in the deployment environment based on the configuration in the vendor-specific format [Eberlein_507, par. 0017].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings since Ahuja, Eberlein, Eberlein_507 and Ghare are in the same field of endeavor such as application deployment to provide method and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA HUYNH whose telephone number is (408)918-7598.  The examiner can normally be reached on 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/TINA HUYNH/Examiner, Art Unit 2199                                                                                                                                                                                                        /LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199